                       2:20-cv-02281-CSB-EIL # 1-2            Page 1 of 1
                                                                                                  E-FILED
                                                                  Thursday, 08 October, 2020 04:31:18 PM
                                                                             Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

ALYSSIA HARMS,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Case No. 2:20-cv-2281
                                                      )
KANKAKEE COMMUNITY COLLEGE, and                       )      CERTIFICATE OF
AMITA HEALTH d/b/a AMITA HEALTH ST.                   )      INTERESTED PARTIES
MARY’S HOSPITAL KANKAKEE,                             )
                                                      )
       Defendants.                                    )


       The undersigned, counsel of record for Alyssia Harms, Plaintiff, furnishes the following

in compliance with Rule 11.3 of this court.

       (1) Alyssia Harms, Plaintiff
       (3) Equip for Equality, Paul W. Mollica, Laura J. Miller, Attorneys for Plaintiff


Dated: Chicago, Illinois                      Respectfully submitted,
       October 8, 2020
                                              /s/   Paul W. Mollica                  _________

                                              Paul W. Mollica (Bar No. 6194415)
                                              Equip for Equality
                                              20 N. Michigan Ave., Ste. 300
                                              Chicago, Illinois 60602
                                              Telephone: 312-341-0022

                                              ATTORNEYS FOR PLAINTIFF
